                           Case 18-10512-KBO          Doc 2790         Filed 09/07/21        Page 1 of 32



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                           )
                 In re:                                                    )     Chapter 11
                                                                           )
                 Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                           )
                                                   Debtors.                )     Jointly Administered
                                                                           )
                                                                           )

                                                 CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on September 3, 2021, I caused a copy of the

             foregoing documents, (i) Notice of Establishment of Bar Dates for Filing of Proofs of

             Prepetition Claims and Administrative Expense Claims [Docket No. 2788], (ii) Proof of

             Claim Form, and (iii) Request for Payment of Administrative Expense Claim Form, to be

             served upon parties listed on Exhibit A in the manner indicated.

                          I, Chad Corazza, hereby further certify that on September 3, 2021, I caused a copy of

             the foregoing documents, (i) Notice of Establishment of Bar Dates for Filing of Proofs of

             Prepetition Claims and Administrative Expense Claims [Docket No. 2788], (ii) Personalized

             Proof of Claim Form, and (iii) Request for Payment of Administrative Expense Claim Form,

             to be served upon parties listed on Exhibit B in the manner indicated.

                                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                           /s/ Chad Corazza
                                                          Chad Corazza, Paralegal
                                                          Rodney Square
                                                          1000 North King Street
                                                          Wilmington, Delaware 19801
                                                          Telephone: (302) 571-6600
                                                          Facsimile: (302) 571-1253

             1
               The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
             Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
             (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
             Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
28565068.1
             Case 18-10512-KBO   Doc 2790   Filed 09/07/21   Page 2 of 32




                                    EXHIBIT A




28565068.1
                 Case 18-10512-KBO     Doc 2790     Filed 09/07/21    Page 3 of 32




                                     2002 SERVICE LIST
                                            Zohar

Norman L. Pernick, Esq.                           Randy M. Mastro, Esq.
David Dean, Esq.                                  Matt J. Williams, Esq.
Cole Schotz P.C.                                  Mary Beth Maloney, Esq.
500 Delaware Avenue, Suite 1410                   Gibson, Dunn & Crutcher LLP
Wilmington, DE 19801                              200 Park Avenue
npernick@coleschotz.com                           New York, NY10166-0193
DDean@coleschotz.com                              rmastro@gibsondunn.com
(Patriarch Entities)                              mjwilliams@gibsondunn.com
Hand Delivery & Email                             mmaloney@gibsondunn.com
                                                  (Patriarch Entities)
                                                  First Class Mail & Email

Robert Klyman, Esq.                               Monica K. Loseman, Esq.
Gibson, Dunn & Crutcher LLP                       Gibson, Dunn & Crutcher LLP
333 South Grand Avenue                            1801 California Street, Suite 4200
Los Angeles, CA 90071-3197                        Denver, CO 80202-2642
rklyman@gibsondunn.com                            mloseman@gibsondunn.com
(Patriarch Entities)                              (Patriarch Entities)
First Class Mail & Email                          First Class Mail & Email


Kenneth J. Nachbar, Esq.                          Michael Carlinksy, Esq.
Robert J. Dehney, Esq.                            Jonathan E. Pickhardt, Esq.
Megan Ward Cascio, Esq.                           Benjamin Finestone, Esq.
Matthew B. Harvey, Esq.                           Ellison Ward Merkel, Esq.
Lauren Neal Bennett, Esq.                         Blair Adams, Esq.
Morris Nichols Arsht & Tunnell                    Quinn Emanuel Urquhart & Sullivan, LLP
1201 North Market Street, 16th Floor              51 Madison Avenue, 22nd Floor
P.O. Box 1347                                     New York, NY 10010
Wilmington, DE 19899-1347                         michaelcarlinsky@quinnemanuel.com
knachbar@mnat.com                                 jonpickhardt@quinnemanuel.com
rdehney@mnat.com                                  benjaminfinestone@quinnemanuel.com
mcascio@mnat.com                                  ellisonmerkel@quinnemanuel.com
mharvey@mnat.com                                  blairadams@quinnemanuel.com
lbennett@mnat.com                                 (Alvarez & Marsal Zohar Management, LLC)
(Alvarez & Marsal Zohar Management, LLC)          First Class Mail & Email
Hand Delivery & Email
                  Case 18-10512-KBO   Doc 2790     Filed 09/07/21    Page 4 of 32




Gregory M. Petrick, Esq.                         Brian J. Lohan, Esq.
Jonathan M. Hoff, Esq.                           Ginger Clements, Esq.
Ingrid Bagby, Esq.                               Arnold & Porter Kaye Scholer LLP
Michele C. Maman, Esq.                           70 West Madison Street, Suite 4200
Cadwalader, Wickersham & Taft LLP                Chicago, IL 60602-4231
200 Liberty Street                               brian.lohan@arnoldporter.com
New York, NY 10281                               ginger.clements@arnoldporter.com
gregory.petrick@cwt.com                          (Certain Holders of Notes Issued by Zohar III,
jonathan.hoff@cwt.com                            Limited)
ingrid.bagby@cwt.com                             First Class Mail & Email
michele.maman@cwt.com
(MBIA Insurance Company)
First Class Mail & Email

Internal Revenue Service                         Secretary of State
Centralized Insolvency Operation                 Corporations Franchise Tax
2970 Market Street                               P.O. Box 898
P.O. Box 7346                                    Dover, DE 19903
Philadelphia, PA 19101-7346                      (Secretary of State)
(Internal Revenue Service)                       First Class Mail
First Class Mail

Secretary of Treasury                            Michael B. Mukasey, Esq.
Attn: Bankruptcy Department                      U.S. Attorney General
820 Silver Lake Blvd., Suite 100                 Department of Justice
Dover, DE 19904                                  Commerical Litigation Branch
(Secretary of Treasury)                          950 Pennsylvania Avenue, N.W.
First Class Mail                                 Washington, DC 20530-0001
                                                 (U.S. Attorney General)
                                                 First Class Mail

Ellen W. Slights, Esq.                           Securities & Exchange Commission
Assistant United States Attorney                 Secretary of Treasury
U.S. Attorney’s Office                           100 F Street, NE
1007 North Orange Street, Suite 700              Washington, DC 20549
P.O. Box 2046                                    secbankruptcy@sec.gov
Wilmington, DE 19899-2046                        (Securities & Exchange Commission)
ellen.slights@usdoj.gov                          First Class Mail & Email
(U.S. Attorney’s Office)
Hand Delivery & Email
                   Case 18-10512-KBO       Doc 2790     Filed 09/07/21     Page 5 of 32




Securities & Exchange Commission                      Delaware Attorney General
Attn: Bankruptcy Department                           Attn: Bankruptcy Department
Brookfiled Place                                      Carvel State Office Building
200 Vesey Street, Suite 400                           820 N. French Street, 6th Floor
New York, NY 10281-1022                               Wilmington, DE 19801
bankruptcynoticeschr@sec.gov                          (Delaware Attorney General)
nyrobankruptcy@sec.gov                                Hand Delivery
(Securities & Exchange Commission)
First Class Mail & Email

Juliet M. Sarkessian, Esq.                            Delaware Division of Revenue
Office of the United States Trustee                   Attn: Zillah Frampton
U.S. Department of Justice                            820 N. French Street
844 King Street, Suite 2207                           Wilmington, DE 19801
Lockbox #15                                           (Delaware Division of Revenue)
Wilmington, DE 19801                                  Hand Delivery
juliet.m.sarkessian@usdoj.gov
(U.S. Trustee)
Hand Delivery & Email

U.S. Bank National Association                        John W. Weiss, Esq.
Attn: CDO Group-Ref.: Zohar III, Limited              Brett D. Jaffe, Esq.
190 LaSalle St., 8th Floor                            Alexander Lorenzo, Esq.
Chicago, IL 60603                                     Elizabeth Buckel, Esq.
(U.S. Bank National Association)                      Alston & Bird LLP
First Class Mail                                      90 Park Avenue, 15th Floor
                                                      New York, NY 10016-1387
                                                      john.weiss@alston.com
                                                      brett.jaffe@alston.com
                                                      alexander.lorenzo@alston.com
                                                      elizabeth.buckel@alston.com
                                                      (U.S. Bank National Assocation)
                                                      First Class Mail & Email

Elizabeth LaPuma, Esq.                                Alvarez & Marsal Zohar Management, LLC
Alvarez & Marsal Zohar Management, LLC                Attention: General Counsel
600 Madison Ave.                                      600 Madison Ave.
New York, NY 10022                                    New York, NY 10022
elapuma@alvarezandmarsal.com                          (Alvarez & Marsal Zohar Management, LLC)
(Alvarez & Marsal Zohar Management, LLC)              First Class Mail
 First Class Mail & Email
                  Case 18-10512-KBO         Doc 2790     Filed 09/07/21    Page 6 of 32




Jonathan T. Edwards, Esq.                              Laura Davis Jones, Esq.
Alston & Bird LLP                                      Timothy P. Cairns, Esq.
One Atlantic Center                                    Pachulski Stang Ziehl & Jones, LLP
1201 West Peachtree Street                             919 N. Market Street, 17th Floor
Atlanta, GA 30309-3424                                 P.O. Box 8705
jonathan.edwards@alston.com                            Wilmington, DE 19899-87055
(U.S. Bank National Assocation)                        ljones@pszjlaw.com
First Class Mail & Email                               tcairns@pszjlaw.com
                                                       (MBIA Insurance Company)
                                                       Hand Delivery & Email

James D. Herschlein Esq.                               Matthew P. Ward, Esq.
Jeffrey A. Fuisz, Esq.                                 Morgan L. Patterson, Esq.
Erik Walsh, Esq.                                       Womble Bond Dickinson (US) LLP
Arnold & Porter Kaye Scholer LLP                       1313 North Market Street, Suite 1200
250 West 55th Street                                   Wilmington, DE 19801
New York, NY 10119-9710                                matthew.ward@wbd-us.com
james.herschlein@arnoldporter.com                      morgan.patterson@wbd-us.com
jeffrey.fuisz@arnoldporter.com                         (Certain Holders of Notes Issued by Zohar III,
erik.walsh@arnoldporter.com                            Limited)
(Certain Holders of Notes Issued by Zohar III,         Hand Delivery &Email
Limited)
First Class Mail & Email

Josef W. Mintz, Esq.                                   Rick Antonoff, Esq.
Blank Rome LLP                                         Blank Rome LLP
1201 N. Market Street, Suite 800                       1271 Avenue of the Americas
Wilmington, DE 19801                                   New York, NY 10020
mintz@blankrome.com                                    rantonoff@blankrome.com
(Blank Rome LLP)                                       (Blank Rome LLP)
Hand Delivery & Email                                  First Class Mail & Email

Joseph J. Farnan, Jr., Esq.                            Mark D. Collins, Esq.
Farnan LLP                                             Brett M. Haywood, Esq.
919 North Market Street, 12th Floor                    Richards, Layton & Finger, P.A.
Wilmington, DE 19801                                   One Rodney Square
farnan@farnanlaw.com                                   920 North King Street
(Independent Director)                                 Wilmington, DE 19801
Hand Delivery & Email                                  collins@rlf.com
                                                       haywood@rlf.com
                                                       (Ankura Trust)
                                                       Hand Delivery & Email
                  Case 18-10512-KBO   Doc 2790     Filed 09/07/21    Page 7 of 32




Dennis F. Dunne, Esq.                            Debora A. Hoehne, Esq.
Andrew Harmeyer, Esq.                            Michael Godbe, Esq.
Milbank LLP                                      Weil, Gotshal & Manges LLP
55 Hudson Yards                                  767 Fifth Avenue
New York, NY 10001                               New York, NY 10153
ddunne@milbank.com                               debora.hoehne@weil.com
aharmeyer@milbank.com                            michael.godbe@weil.com
(Ankura Trust)                                   (Culligan)
First Class Mail & Email                         First Class Mail & Email

Zachary I. Shapiro, Esq.                         Daniel N. Brogan, Esq.
Brendan J. Schlauch, Esq.                        Bayard, P.A.
Richards, Layton & Finger, P.A.                  600 North King Street, Suite 400
One Rodney Square                                Wilmington, DE 19801
920 North King Street                            dbrogan@bayardlaw.com
Wilmington, DE 19801                             (Dura)
shapiro@rlf.com                                  Email & Hand Delivery
schlauch@rlf.com
(Culligan)
Hand Delivery & Email



Adam J. Greene, Esq.                             Theresa Trzaskoma, Esq.
Steven B. Eichel, Esq.                           Michael Tremonte, Esq.
Robinson Brog Leinwand Greene                    Jennifer X. Luo, Esquire
Genovese & Gluck P.C.                            Alexandra G. Elenowitz-Hess, Esq.
875 Third Avenue, 9th Floor                      Vikram Shah, Esq.
New York, NY 10022                               Ryan Pollock, Esq.
ajg@robinsonbrog.com                             Justin Gunnell, Esq.
se@robinsonbrog.com                              Sher Tremonte LLP
(Vik Jindal)                                     90 Broad Street, 23rd Floor
Email & First Class Mail                         New York, NY 10004
                                                 TTrzaskoma@shertremonte.com
                                                 mtremonte@shertremonte.com
                                                 jluo@shertremonte.com
                                                 ahess@shertremonte.com
                                                 vshah@shertremonte.com
                                                 dberger@abv.com
                                                 jcraig@abv.com
                                                 lpincus@abv.com
                                                 RPollock@shertremonte.com
                                                 JGunnell@shertremonte.com
                                                 (Patriarch Entities)
                                                 Email & First Class Mail
                  Case 18-10512-KBO    Doc 2790     Filed 09/07/21   Page 8 of 32




Evelyn J. Meltzer                                 Todd A. Feinsmith
Troutman Pepper Hamilton Sanders LLP              Troutman Pepper Hamilton Sanders LLP 19th
Hercules Plaza, Suite 5100                        Floor, High Street Tower
1313 Market Street, P.O. Box 1709                 125 High Street
Wilmington, DE 19899-1709                         Boston, MA 02110-2736
Evelyn.meltzer@troutman.com                       Todd.feinsmith@troutman.com
(RM Technologies, Inc.)                           (RM Technologies, Inc.)
Email & Hand Delivery                             Email & First Class Mail



James D. Rosener                                  Robert M. Hirsh
Troutman Pepper Hamilton Sanders LLP              Phillip Khezri
The New York Times Building                       Lowenstein Sandler LLP
37th Floor                                        1251 Avenue of the Americas
620 Eighth Avenue                                 New York, NY 10020
New York, NY 10018-1405                           rhirsh@lowenstein.com
James.rosener@troutman.com                        pkhezri@lowenstein.com
(RM Technologies, Inc.)                           (JMB Capital)
Email & First Class Mail                          Email & First Class Mail

Frederick B. Rosner                               Jeffrey M. Schlerf, Esq.
Jason A. Gibson                                   Gray Robinson, PA
The Rosner Law Group LLC                          1007 North Orange Street
824 N. Market Street, Suite 810                   4th Floor #127
Wilmington, DE 19801                              Wilmington, DE 19801
rosner@teamrosner.com                             Jeffrey.schlerf@gray-robinson.com
gibson@teamrosner.com                             (Independent Director)
(JMB Capital)                                     Email & Hand Delivery
Email & Hand Delivery
                 Case 18-10512-KBO         Doc 2790     Filed 09/07/21   Page 9 of 32




                                            SERVICE LIST
                                               Zohar


Ron E. Meisler, Esq.                                  Carl T. Tullson
Skadden, Arps, Slate, Meagher & Flom LLP              Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive                                   One Rodney Square
Chicago, IL 60606                                     920 N. King Street
First Class Mail                                      Wilmington, DE 19801
                                                      Hand Delivery

U.S. Bank National Association                        U.S. Bank National Association
Global Corporate Trust Services                       Global Corporate Trust
Attn: CDO Trust Services Group                        Attn: CDO Trust Services Group
Ref: Zohar CDO 2003-1, Ltd; Zohar II 2005-1, Ltd;     Ref: Zohar CDO 2003-1, Ltd; Zohar II 2005-1, Ltd;
Zohar III, Ltd                                        Zohar III, Ltd
214 N. Tryon Street, 26th Floor                       190 S. LaSalle St, 8th Floor
Charlotte, NC 28202                                   Chicago, IL 60603
CN-NC-H26C                                            MK-IL-SL8T
First Class Mail                                      First Class Mail
                 Case 18-10512-KBO     Doc 2790    Filed 09/07/21    Page 10 of 32




                                        SERVICE LIST
                                           Zohar


Trustees of National Retirement Fund              Trustees of The Amalgated National Health Fund
c/o Wilson Elser                                  c/o Wilson Elser
Irene Costello                                    Irene Costello
1133 Westchester Ave.                             1133 Westchester Ave.
White Plains, NY 10604                            White Plains, NY 10604
First Class Mail                                  First Class Mail

Franchise Tax Board                               FFP (Cayman) Limited
Bankruptcy Section MS A340                        10 Market Street
P.O. Box 2952                                     #769 Camana Bay
Sacramento, CA 95812-2952                         Grand Cayman
First Class Mail                                  Cayman Islands, KY-9006
                                                  First Class International Mail

Fund Fiduciary Partners Limited
10 Market Street
#769 Camana Bay
Grand Cayman
Cayman Islands, KY-9006
First Class International Mail
              Case 18-10512-KBO    Doc 2790   Filed 09/07/21   Page 11 of 32




ALSTON & BIRD LLP
90 PARK AVENUE
NEW YORK, NY 10016
FIRST CLASS MAIL

ALVAREZ & MARSAL ZOHAR
MANAGEMENT, LLC
600 MADISON AVE.
NEW YORK, NY 10022
FIRST CLASS MAIL

ARNOLD & PORTER KAYE SCHOLER LLP
ATTN: BRIAN J. LOHAN
70 WEST MADISON STREET, SUITE 4200
CHICAGO, IL 60602-4231
FIRST CLASS MAIL

BARRIS, SCOTT, DENN & DRIKER, P.L.L.C.
333 W. FORT STREET, SUITE 1200
DETRIOT, MI 48226
FIRST CLASS MAIL

BLANK ROME LLP
1201 N. MARKET STREET, SUITE 800
WILMINGTON, DE 19801
FIRST CLASS MAIL

CADWALADER, WICKERSHAM & TAFT LLP
200 LIBERTY STREET
NEW YORK, NY 10281
FIRST CLASS MAIL

CAPITAL MARKET RISK ADVISORS
767 3RD AVENUE, 8TH FLOOR
NEW YORK, NY 10017
FIRST CLASS MAIL

COHEN & GRESSER LLP
800 THIRD AVENUE
NEW YORK, NY 10022
FIRST CLASS MAIL
              Case 18-10512-KBO   Doc 2790   Filed 09/07/21   Page 12 of 32




APEX FUND SERVICES
F/D/B/A CUSTOM HOUSE FUND SERVICES
150 EAST 52ND STREET, SUITE 4003
NEW YORK, NY 10022
FIRST CLASS MAIL

FUND FIDUCIARY PARTNERS
10 MARKET STREET #769
CAMANA BAY
GRAND CAYMAN, KY1-9006
CAYMAN ISLANDS
FIRST CLASS MAIL INTERNATIONAL

GARY NEEMS
C/O ARK INVEST
CALLIDUS CAPITAL MANAGEMENT LLC
520 MADISON AVENUE, 27TH FLOOR
NEW YORK, NY 10022
FIRST CLASS MAIL

EURONEXT DUBLIN
F/D/B/A IRISH STOCK EXCHANGE
EXCHANGE BUILDINGS
FOSTER PLACE
DUBLIN 2
IRELAND
FIRST CLASS MAIL INTERNATIONAL

MAPLES GROUP
F/D/B/A MAPLES & CALDER
UGLAND HOUSE
SOUTH CHURCH STREET
P.O. BOX 309
GRAND CAYMAN KY1-1104
CAYMAN ISLANDS
FIRST CLASS MAIL INTERNATIONAL

MAPLES FS
4001 KENNETT PIKE, SUITE 302
WILMINGTON, DE 19807
FIRST CLASS MAIL

MBIA INSURANCE CORPORATION
1 MANHATTANVILLE ROAD, SUITE 301
PURCHASE, NY 10577
FIRST CLASS MAIL
             Case 18-10512-KBO    Doc 2790   Filed 09/07/21   Page 13 of 32




MORRIS JAMES LLP
500 DELAWARE AVENUE, SUITE 1500
WILMINGTON, DE 19801
HAND DELIVERY

MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 NORTH MARKET STREET, 16TH FLOOR
P.O. BOX 1347
WILMINGTON, DE 19899-1347
FIRST CLASS MAIL

NATIXIS CIB AMERICAS HEADQUARTERS
F/D/B/A NATIXIS FINANCIAL PRODUCTS, INC.
ATTN: YAZMIN VASCONEZ
1251 AVENUE OF THE AMERICAS
NEW YORK, NY 10020
FIRST CLASS MAIL

OSBORN MALEDON
2929 NORTH CENTRAL AVENUE, 21ST FLOOR
PHOENIX, AZ 85012-2793
FIRST CLASS MAIL

PATRIARCH STAKEHOLDERS
C/O LYNN TILTON
PATRIARCH PARTNERS, LLC
71 BROADWAY
LOBBY 2B #249
NEW YORK, NY 10006
FIRST CLASS MAIL

QUINN EMANUEL URQUHART &
SULLIVAN, LLP
51 MADISON AVENUE, 22ND FLOOR
NEW YORK, NY 10010
FIRST CLASS MAIL

SCHLAM STONE & DOLAN LLP
26 BROADWAY
NEW YORK, NY 10004
FIRST CLASS MAIL

SHEARMAN & STERLING
599 LEXINGTON AVENUE
NEW YORK, NY 10022-6069
FIRST CLASS MAIL
            Case 18-10512-KBO    Doc 2790   Filed 09/07/21   Page 14 of 32




U.S. BANK NATIONAL ASSOCIATION
214 N. TRYON STREET
26TH FLOOR
CHARLOTTE, NC 28202
FIRST CLASS MAIL
                  Case 18-10512-KBO        Doc 2790      Filed 09/07/21    Page 15 of 32




                                             SERVICE LIST
                                                Zohar


Edward J. Bennett, Esq.                                 Kevin G. Abrams, Esq.
Ava V. Baker, Esq.                                      J. Peter Shindel, Jr. , Esq.
Williams & Connolly LLP                                 April M. Kirby, Esq.
725 Twelfth Street, N.W.                                Abrams & Bayliss LLP
Washington, DC 20005                                    20 Montchanin Road, Suite 200
(Additional Party for DE Chancery Ct. Case No.          Wilmington DE 19801
12946, DE Dist. Ct. Case Nos. 17-1797 & 18-108)         (Additional Party for DE Chancery Ct. Case No.
First Class Mail                                        12946, DE Dist. Ct. Case Nos. 17-1797 & 18-108)
                                                        Hand Delivery

Timothy J. Lowe, Esq.                                   Julian J. Gonzalez, Esq.
McDonald Hopkins LLC                                    Daniel E. Clifton, Esq.
39533 Woodward Avenue, Suite 318                        Lewis, Clifton & Nikolaidis, P.C.
Bloomfield Hills, MI 48304                              350 West 31st Street, Suite 401
(Additional Party for MI Circuit Ct. Circuit of Wayne   New York, NY 10001
Case No. 17-16240)                                      (Additional Party for NY East. Dist. Ct. Case No. 17-
First Class Mail                                        2858)
                                                        First Class Mail

Kathleen M. McKenna, Esq.                               David B. Rosenbaum, Esq.
Nayirie Kuyumjian, Esq.                                 Osborn Maledon PA
Nicole A. Eichberger, Esq.                              2929 N Central Avenue, Suite 2100
Jenna L. Hayes, Esq.                                    Phoenix, AZ 85012-2765
Proskauer Rose LLP                                      (Additional Party for Super. Ct. of AZ County of
Eleven Times Square                                     Maricopa Case No. 2017-13549)
8th Avenue & 41st Street                                First Class Mail
New York, NY 10036
(Additional Party for NY East. Dist. Ct. Case No. 17-
2858)
First Class Mail

Patricia L. Refo, Esq.                                  Karl M. Tilleman, Esq.
Snell & Wilmer LLP                                      Bennett E. Cooper, Esq.
400 E Van Buren Street, Suite 1900                      Jason Sanders, Esq.
Phoenix, AZ 85004-2509                                  Kimberly Allen, Esq.
(Additional Party for Super. Ct. of AZ County of        Dentons US LLP
Maricopa Case No. 2017-13549)                           2398 E. Camelback Road, Suite 850
First Class Mail                                        Phoenix, AZ 85016-9007
                                                        (Additional Party for Super. Ct. of AZ County of
                                                        Maricopa Case No. 2017-13549)
                                                        First Class Mail
                  Case 18-10512-KBO          Doc 2790    Filed 09/07/21    Page 16 of 32




Clay J. Pierce, Esq.                                    Joseph N. Argentina, Jr., Esq.
Marsha J. Indych, Esq.                                  Drinker Biddle & Reath, LLP
Drinker Biddle & Reath, LLP                             222 Delaware Avenue, Suite 1410
1177 Avenue of the Americas, 4th Floor                  Wilmington, DE 19801-1621
New York, NY 10036                                      (Additional Party for Supre. Ct. of NY County of NY
(Additional Party for Supre. Ct. of NY County of NY     Case No. 651473/2011)
Case No. 651473/2011)                                   Hand Delivery
First Class Mail

Jeffrey M. Eilender, Esq.                               Michael R. Dezsi, Esq.
Joshua Wurtzel, Esq.                                    Dettmer & Dezsi, PLLC
Schlam Stone & Dolan LLP                                615 Griswold Street, Suite 1600
26 Broadway                                             Detroit, MI 48226
New York, NY 10004                                      (Additional Party for MI Circuit Ct. Circuit of Wayne
(Additional Party for Supre. Ct. of NY County of NY     Case No. 17-16240)
Case No. 651473/2011)                                   First Class Mail
First Class Mail

Brendan G. Best, Esq.                                   Dennis M. Barnes, Esq.
Varnum LLP                                              Morley Witus, Esq.
160 West Fort Street, 5th Floor                         Barris, Scott, Denn & Driker, P.L.L.C.
Detroit, MI 48226                                       333 W. Fort Street, Suite 1200
(Additional Party for MI Circuit Ct. Circuit of         Detroit, MI 48226
Wayne Case No. 17-16240)                                (Additional Party for MI Circuit Ct. Circuit of Wayne
First Class Mail                                        Case No. 17-16240)
                                                        First Class Mail

Robert M. Abrahams, Esq.                                Gregory V. Varallo, Esq.
Talcah E. Jennings, Esq.                                Robert W. Whetzel, Esq.
Kristie M. Blasé, Esq.                                  Sarah A. Galetta, Esq.
Frank W. Olander, Esq.                                  Richards, Layton & Finger, P.A.
Schulte Roth & Zabel LLP                                One Rodney Square
919 Third Avenue                                        920 North King Street
New York, NY 10022                                      Wilmington, DE 19801
(Additional Party for DE Chancery Ct. Case No.          (Additional Party for DE Chancery Ct. Case No.
12247)                                                  12247)
First Class Mail                                        Hand Delivery
                 Case 18-10512-KBO        Doc 2790    Filed 09/07/21    Page 17 of 32




Susan E. Brune, Esq.                                 Michele Maryott, Esq.
Erin C. Doughtery, Esq.                              Gibson, Dunn & Crutcher LLP
Brune Law P.C.                                       3161 Michelson Drive
450 Park Ave. #1901                                  Irvine, CA 92612-4412
New York, NY 10022                                   (Additional Party for CA Super. Ct. County of LA
(Additional Party for DE Chancery Ct. Case No.       Case No. BC683129)
12946)                                               First Class Mail
First Class Mail

Berry Stilberg, Esq.                                 David M. Grable, Esq.
Stokes PC                                            Quinn Emanuel Urquhart & Sullivan, LLP
155 North Lake Avenue, Suite 800                     865 S. Figueroa St., 10th Floor
Pasadena, CA 91101                                   Los Angeles, CA 90017
(Additional Party for CA Super. Ct. County of LA     (Additional Party for CA Super. Ct. County of LA
Case No. BC683129)                                   Case No. BC683129)
First Class Mail                                     First Class Mail

Richard D. Gaines
102 Sugarberry Lane
P.O. Box 943
Greentown, PA 18426-0943
(Gains v . NSC Communications, Civil Court of
NY, County of NY Index No. 3456/19)
First Class Mail
                Case 18-10512-KBO         Doc 2790   Filed 09/07/21    Page 18 of 32




                                            SERVICE LIST
                                               Zohar

Patriarch Partners VIII, LLC                         Patriarch Partners XIV, LLC
c/o Lynn Tilton, Officer, Director or Manager        c/o Lynn Tilton
71 Broadway                                          Patriarch Partners, LLC
Lobby 2b #249                                        71 Broadway
New York, NY 10006                                   Lobby 2B #249
First Class Mail                                     New York, NY 10006
                                                     First Class Mail

Patriarch Partners XV, LLC                           Octaluna, LLC
c/o Lynn Tilton                                      c/o Lynn Tilton
Patriarch Partners, LLC                              Patriarch Partners, LLC
71 Broadway                                          71 Broadway
Lobby 2B #249                                        Lobby 2B #249
New York, NY 10006                                   New York, NY 10006
First Class Mail                                     First Class Mail


Octaluna II, LLC                                     Octaluna III, LLC
c/o Lynn Tilton                                      c/o Lynn Tilton
Patriarch Partners, LLC                              Patriarch Partners, LLC
71 Broadway                                          71 Broadway
Lobby 2B #249                                        Lobby 2B #249
New York, NY 10006                                   New York, NY 10006
First Class Mail                                     First Class Mail


Patriarch Partners Agency Services, LLC              Patriarch Partners Management Group LLC
c/o Lynn Tilton                                      c/o Lynn Tilton
Patriarch Partners, LLC                              Patriarch Partners, LLC
71 Broadway                                          71 Broadway
Lobby 2B #249                                        Lobby 2B #249
New York, NY 10006                                   New York, NY 10006
First Class Mail                                     First Class Mail


Ark Angels, LLC                                      Ark Angels II, LLC
c/o Lynn Tilton                                      c/o Lynn Tilton
Patriarch Partners, LLC                              Patriarch Partners, LLC
71 Broadway                                          71 Broadway
Lobby 2B #249                                        Lobby 2B #249
New York, NY 10006                                   New York, NY 10006
First Class Mail                                     First Class Mail
                Case 18-10512-KBO   Doc 2790   Filed 09/07/21    Page 19 of 32




Ark Angels III, LLC                            Ark Angels VIII, LLC
c/o Lynn Tilton                                c/o Lynn Tilton
Patriarch Partners, LLC                        Patriarch Partners, LLC
71 Broadway                                    71 Broadway
Lobby 2B #249                                  Lobby 2B #249
New York, NY 10006                             New York, NY 10006
First Class Mail                               First Class Mail

Ark Investment Partners II, LP                 Ark II CLO 2001-1, Ltd
c/o Lynn Tilton                                c/o Lynn Tilton
Patriarch Partners, LLC                        Patriarch Partners, LLC
71 Broadway                                    71 Broadway
Lobby 2B #249                                  Lobby 2B #249
New York, NY 10006                             New York, NY 10006
First Class Mail                               First Class Mail

Patriarch Partners, LLC                        LD Investments, LLC
c/o Lynn Tilton                                c/o Lynn Tilton
Patriarch Partners, LLC                        Patriarch Partners, LLC
71 Broadway                                    71 Broadway
Lobby 2B #249                                  Lobby 2B #249
New York, NY 10006                             New York, NY 10006
First Class Mail                               First Class Mail

Zohar Holdings LLC                             Lynn Tilton
c/o Lynn Tilton                                Patriarch Partners, LLC
Patriarch Partners, LLC                        71 Broadway
71 Broadway                                    Lobby 2B #249
Lobby 2B #249                                  New York, NY 10006
New York, NY 10006                             First Class Mail
First Class Mail
                 Case 18-10512-KBO   Doc 2790    Filed 09/07/21   Page 20 of 32




                                      SERVICE LIST
                                         Zohar


Rupert Bell, Esq.                               Robert M. Charles, Jr.
Walkers (Cayman)                                Lewis Roca Rothgerber Christie LLP
190 Elgin Avenue                                One S. Church Avenue, Suite 2000
George Town, Grand Cayman                       Tuscon, AZ 85701
KY1-9001                                        (Lewis Roca)
Cayman Islands                                  Hand Delivery
(Walkers (Cayman))
First Class International Mail
                Case 18-10512-KBO   Doc 2790   Filed 09/07/21   Page 21 of 32




                                     SERVICE LIST
                                        Zohar

Omer F. Kuebel, III                            Craig L. Weinstock
Locke Lord LLP                                 Fiber Glass System, L.P.
601 Poydras Street, Sutie 2660                 Senior Vice President and General Counsel
New Orleans, LA 70130                          National Oilwell Varco, L.P.
rkuebel@lockelord.com                          7909 Parkwood Circle Drive
(Denali)                                       Houston, TX 77036
Email & First Class Mail                       (Denali)
                                               First Class Mail

Ramona Y. Nee                                  John Griffith
Debora A. Hoehne                               Culligan International Company
Weil, Gotshal & Manges LLP                     9399 W. Higgins Road, Suite 1100
767 Fifth Avenue                               Rosemount, IL 60018
New York, NY 10153                             (Oasis)
Ramona.nee@weil.com                            First Class Mail
Debora.hoehne@weil.com
(Oasis)
Email & First Class Mail

                                               Andy Martinez
                                               RM Technologies, Inc.
                                               c/o Teleo Capital
                                               2121 Rosecrans Avenue, Suite 3320
                                               El Segundo, CA 90245
                                               (Rand)
                                               First Class Mail

Jonathan Young                                 Ryan Harrison
Christopher Graham                             Pierre de Villemejane
Locke Lord LLP                                 Kokkino Inc.
111 Huntington Avenue                          c/o KPS Special Situations Mid-Cap Fund, LP
Boston, MA 02199                               140 East 45th Street, 39th Floor
Jonathan.young@lockelord.com                   New York, NY 10017
Christopher.graham@lockelord.com               (Hussey)
(Hussey)                                       First Class Mail
Email & First Class Mail
                Case 18-10512-KBO   Doc 2790   Filed 09/07/21   Page 22 of 32




John D. McAnnar
HQ Snelling Corporation
111 Springhall Drive
Goose Creek, SC 29445
jdmcannar@hirequest.com
(Snelling)
Email & First Class Mail

Susan Dabaja                                   Abdul Saleh
Law Office of Susan Dabaja, PC                 2525 S Beech Daly Street
6053 Chase Road                                Dearborn Heights, MI 48127
Dearborn, MI 48126                             (GAS Saline)
sdabaja@saflegal.com                           First Class Mail
(GAS Saline)
Email & First Class Mail

Evan Jones                                     Kevin Ma
O’Melveny & Myers LLP                          Devin Scott
400 South Hope Street, 18th Floor              PDP Holdings, LLC
Los Angeles, CA 90071                          c/o Diversis Avenue
ejones@omm.com                                 1100 Glendon Avenue, Suite 920
(PDP)                                          Los Angeles, CA 90024
Email & First Class Mail                       (PDP)
                                               First Class Mail

Thomas L. Currin                               Waktins Logistics LLC
Currin & Dutra, LLC                            4585 Watkins Road
118 Main Street                                Oxford, NC 27565-7994
P.O. Box 1226                                  (Croscill Real Estate)
Oxford, NC 27565                               First Class Mail
oxfordlawtlc@embarqmail.com
(Croscill Real Estate)
Email & First Class Mail

                                               Kimberly Boler
                                               Advanced Vehicle Assemblies LLC
                                               c/o Patriarch Partners LLC
                                               71 Broadway
                                               Lobby 2b #249
                                               New York, NY 10006
                                               (GAS)
                                               First Class Mail
              Case 18-10512-KBO   Doc 2790   Filed 09/07/21   Page 23 of 32




Jessica Jeng
Ron Capranos
E & E Co. Ltd.
45875 Northport Loop E
Fremont, CA 94538
Jessica.jeng@jlahome.com
Ron.capranos@jlahome.com
(Croscill)
Email & First Class Mail
                Case 18-10512-KBO      Doc 2790   Filed 09/07/21   Page 24 of 32




                                        SERVICE LIST
                                           Zohar

LaSalle Bank
135 South LaSalle Street, Suite 1825
Chicago, IL 60603
First Class Mail
                                                                    Case 18-10512-KBO                               Doc 2790                  Filed 09/07/21                          Page 25 of 32


via First Class Mail & Email (if Email Address Listed)
Creditor Name                                            Address 1                                Address 2                       Address 3                   City               State   Zip         Country   Email Address
ALABAMA DEPARTMENT OF REVENUE                            LEGAL DIVISION                           P.O. BOX 320001                                             MONTGOMERY         AL      36132-0001
ALABAMA DEPARTMENT OF REVENUE                            PO BOX 327435                                                                                        MONTGOMERY         AL      36132-7435
ALABAMA DEPARTMENT OF REVENUE                            PO BOX 327950                                                                                        MONTGOMERY         AL      36132-7950
ALABAMA DEPT OF REVENUE                                  INDIVIDUAL & CORPORATE TAX DIVISION      50 N RIPLEY ST                                              MONTGOMERY         AL      36104
ALASKA DEPT OF REVENUE                                   550 W 7TH AVE                            STE 500                                                     ANCHORAGE          AK      99501-3555
ALASKA DEPT OF REVENUE                                   PO BOX 110420                                                                                        JUNEAU             AK      99811-0420
AR. DEPT OF FINANCE AND ADMINISTRATION                   OFFICE OF STATE REVENUE ADMIN.           1509 W 7TH ST                                               LITTLE ROCK        AR      72201                 Mandy.Endsley@dfa.arkansas.gov
ARIZONA DEPARTMENT OF REVENUE                            1600 WEST MONROE STREET                                                                              PHOENIX            AZ      85007
ARKANSAS DEPARTMENT OF FINANCE                           PO BOX 8123                                                                                          LITTLE ROCK        AR      72203-8123
CALIFORNIA BOARD OF EQUALIZATION                         450 N ST                                 PO BOX 942879                                               SACRAMENTO         CA      95814
California Department of Tax and Fee Adminstration       Attn Alicia Ynostroza                    Business Taxes Representative   621 Capitol Mall, Mic: 55   Sacramento         CA            95814           Alicia.Ynostroza@cdtfa.ca.gov>
CALIFORNIA FRANCHISE TAX BOARD                           121 SPEAR ST                             STE 400                                                     SAN FRANCISCO      CA      94105-1584
CALIFORNIA FRANCHISE TAX BOARD                           1515 CLAY ST                             STE 305                                                     OAKLAND            CA      94612-1445
CALIFORNIA FRANCHISE TAX BOARD                           300 S SPRING ST                          STE 5704                                                    LOS ANGELES        CA      90013-1265
CALIFORNIA FRANCHISE TAX BOARD                           3321 POWER INN RD                        STE 250                                                     SACRAMENTO         CA      95826-3893
CALIFORNIA FRANCHISE TAX BOARD                           600 W SANTA ANA BLVD                     STE 300                                                     SANTA ANA          CA      92701-4543
CALIFORNIA FRANCHISE TAX BOARD                           7575 METROPOLITAN DR                     STE 201                                                     SAN DIEGO          CA      92108-4421
CALIFORNIA FRANCHISE TAX BOARD                           BANKRUPTCY SECTION MS A340               PO BOX 2952                                                 SACRAMENTO         CA      95812-2952
CALIFORNIA FRANCHISE TAX BOARD                           PO BOX 942867                                                                                        SACRAMENTO         CA      94257
COLORADO DEPARTMENT OF REVENUE                           BANKRUPTCY SECTION                       PO BOX 17087                    BANKRUPTCY SECTION          DENVER             CO      80217-0087            DOR_TAC_Bankruptcy@state.co.us
COLORADO DEPT OF REVENUE                                 1375 SHERMAN ST                                                                                      DENVER             CO      80261                 DOR_TAC_BANKRUPTCY@STATE.CO.US
COLORADO DEPT OF REVENUE                                 PO BOX 17087                                                                                         DENVER             CO      80217-0087
COMMISSIONER OF REVENUE SERVICES                         DEPARTMENT OF REVENUE SERVICES           450 COLUMBUS BOULEVARD                                      HARTFORD           CT      06103
COMPTROLLER OF MARYLAND                                  REVENUE ADMINISTRATION DIVISION          110 CARROLL STREET                                          ANNAPOLIS          MD      21411-0001
CONNECTICUT DEPARTMENT OF REVENUE                        ATTN PROCCESSING UNIT                    450 COLUMBUS BLVD                                           HARTFORD           CT      06103
CONNECTICUT DEPARTMENT OF REVENUE                        AUDIT AND COMPLIANCE DIVISION            AUDIT AND COMPLIANCE DIVISION   450 COLUMBUS BLVD           HARTFORD           CT      06103
CONNECTICUT DEPT OF REVENUE SERVICES                     25 SIGOURNEY ST, SUITE 2                                                                             HARTFORD           CT      06106-5032
CONNECTICUT DEPT OF REVENUE SERVICES                     OPERATIONS DIVISION - INCOME TAX TEAMS   450 COLUMBUS BLVD., STE 1                                   HARTFORD           CT      06103-5032
DC TREASURER OFFICE OF TAX AND REVENUE                   P.O. BOX 470                                                                                         WASHINGTON         DC      20044-0470
DELAWARE DIVISION OF REVENUE                             20653 DUPONT BLVD                        STE 2                                                       GEORGETOWN         DE      19947
DELAWARE DIVISION OF REVENUE                             540 S DUPONT HIGHWAY                                                                                 DOVER              DE      19901
DELAWARE DIVISION OF REVENUE                             820 N FRENCH ST                                                                                      WILMINGTON         DE      19801
DELAWARE DIVISION OF REVENUE                             PO BOX 2340                                                                                          WILMINGTON         DE      19899
DELAWARE DIVISION OF REVENUE                             PO BOX 8717                                                                                          WILMINGTON         DE      19899
DELAWARE DIVISION OF REVENUE                             PO BOX 8750                                                                                          WILMINGTON         DE      19899-8750
DEPARTMENT OF REVENUE                                    PO BOX 1033                                                                                          JACKSON            MS      39215
DEPARTMENT OF REVENUE                                    PO BOX 14725                                                                                         SALEM              OR      97309-5018
DEPARTMENT OF REVENUE                                    PO BOX 25000                                                                                         RALEIGH            NC      27640-0150
DEPARTMENT OF REVENUE                                    PO BOX 491                                                                                           FRANKFORT          KY      40602
DEPARTMENT OF TAX ADMIN                                  12000 GOVERNMENT CENTER PARKWAY SUI                                                                  FAIRFAX            VA      22035
DEPARTMENT OF TAX ADMINISTRATI                           PO BOX 9156                                                                                          ALEXANDRIA         VA      22304-0156
DISTRICT OF COLUMBIA                                     1101 4TH STREET, SW                      SUITE 270                                                   WASHINGTON         DC      20024
FLORIDA DEPARTMENT OF REVENUE                            MARK HAMILTON                            P. O. BOX 6668                                              TALLAHASSEE        FL      32314-6668            FDOR_Bankruptcy@floridarevenue.com
FLORIDA DEPT OF REVENUE                                  5050 W TENNESSEE ST                                                                                  TALLAHASSEE        FL      32399-0100            emailDOR@floridarevenue.com
GEORGIA DEPARTMENT OF REVENUE                            COMPLIANCE DIVISION                      1800 CENTURY BLVD NE, SUITE 9100 ARCS - BANKRUPTCY          ATLANTA            GA      30345-3202            bankruptcy.notices@dor.ga.gov
GEORGIA DEPARTMENT OF REVENUE                            PROCESSING CENTER                        PO BOX 740239                                               ATLANTA            GA      30374-0239
GEORGIA DEPARTMENT OF REVENUE                            UNCLAIMED PROPERTY PROGRAM               4125 WELCOME ALL RD STE 701                                 ATLANTA            GA      30349-1824            ucpmail@dor.ga.gov
GEORGIA DEPT OF REVENUE                                  1000 TOWNE CENTER BLVD                   BUILDING 900, SUITE A                                       POOLER             GA      31322
GEORGIA DEPT OF REVENUE                                  1800 CENTURY CENTER BLVD., N.E.                                                                      ATLANTA            GA      30345-3205
GEORGIA DEPT OF REVENUE                                  314 EAST MAIN STREET                     SUITE 150                                                   CARTERSVILLE       GA      30120
GEORGIA DEPT OF REVENUE                                  528 BORAD ST SE                                                                                      GAINESVILLE        GA      30501-3728
GEORGIA DEPT OF REVENUE                                  610 RONALD REAGAN DRIVE                  BUILDING G-1                                                EVANS              GA      30809
HAWAII DEPT OF TAXATION                                  3060 EIWA STREET #105                                                                                LIHUE              HI      96766-1889
HAWAII DEPT OF TAXATION                                  54 S. HIGH STREET #208                                                                               WAILUKU            HI      96793-2198
HAWAII DEPT OF TAXATION                                  75 AUPUNI STREET #101                                                                                HILO               HI      96720-4245
HAWAII DEPT OF TAXATION                                  P.O. BOX 275                                                                                         KAUNAKAKAI         HI      96748
HAWAII DEPT OF TAXATION                                  PO BOX 259                                                                                           HONOLULU           HI      96809-0259
IDAHO STATE TAX COMMISSION                               1118 "F" ST                              PO BOX 1014                                                 LEWISTON           ID      83501
IDAHO STATE TAX COMMISSION                               150 SHOUP AVE                            STE 16                                                      IDAHO FALLS        ID      83402
IDAHO STATE TAX COMMISSION                               1910 NORTHWEST BLVD                      STE 100                                                     COEUR D'ALENE      ID      83814
IDAHO STATE TAX COMMISSION                               440 FALLS AVE                                                                                        TWIN FALLS         ID      83301
IDAHO STATE TAX COMMISSION                               611 WILSON AVE                           STE 5704                                                    POCATELLO          ID      83201
IDAHO STATE TAX COMMISSION                               800 PARK BLVD., PLAZA IV                                                                             BOISE              ID      83722-0410
IDAHO STATE TAX COMMISSION                               PO BOX 36                                                                                            BOISE              ID      83722
IDAHO STATE TAX COMMISSION                               PO BOX 76                                                                                            BOISE              ID      83707
ILLINOIS DEPARTMENT OF REVENUE                           720 W 20TH ST                                                                                        PITTSBURG          KS      66762-2844
ILLINOIS DEPARTMENT OF REVENUE                           BANKRUPTCY UNIT                          PO BOX 19035                                                SPRINGFIELD        IL      62794-9035            Rev.Bankruptcy@illinois.gov
ILLINOIS DEPARTMENT OF REVENUE                           PO BOX 19045                                                                                         SPRINGFIELD        IL      62794-9045
ILLINOIS DEPT OF REVENUE                                 15 EXECUTIVE DR STE 2                                                                                FAIRVIEW HEIGHTS   IL      62208-1331
ILLINOIS DEPT OF REVENUE                                 200 S WYMAN ST                                                                                       ROCKFORD           IL      61101
ILLINOIS DEPT OF REVENUE                                 2309 W MAIN ST STE 114                                                                               MARION             IL      62959-1196
ILLINOIS DEPT OF REVENUE                                 JAMES R. THOMPSON CTR - CONCOURSE LVL    100 W RANDOLPH ST                                           CHICAGO            IL      60601-3274
ILLINOIS DEPT OF REVENUE                                 MAINE N REGIONAL BLDG                    9511 HARRISON AVE                                           DES PLAINES        IL      60016-1563
                                                    Case 18-10512-KBO                          Doc 2790                Filed 09/07/21                      Page 26 of 32


ILLINOIS DEPT OF REVENUE                WILLARD ICE BLDG                      101 W JEFFERSON ST.                                    SPRINGFIELD      IL     62702
INDIANA DEPARTMENT OF REVENUE           720 W 20TH ST                                                                                PITTSBURG        KS     66762-2844
INDIANA DEPT OF REVENUE                 100 EXECUTIVE DR STE B                                                                       LAFAYETTE        IN     47905
INDIANA DEPT OF REVENUE                 100 N SENATE IGCN                     RM N105                                                INDIANAPOLIS     IN     46204        TNICHOLS@DOR.IN.GOV
INDIANA DEPT OF REVENUE                 105 E JEFFERSON BLVD STE 350                                                                 SOUTH BEND       IN     46601
INDIANA DEPT OF REVENUE                 117 E SUPERIOR ST                                                                            KOKOMO           IN     46901
INDIANA DEPT OF REVENUE                 1200 MADISON ST STE E                                                                        CLARKSVILLE      IN     47131
INDIANA DEPT OF REVENUE                 1411 E 85TH AVE                                                                              MERRILLVILLE     IN     46410
INDIANA DEPT OF REVENUE                 1415 MAGNAVOX WAY STE 100                                                                    FT WAYNE         IN     46804
INDIANA DEPT OF REVENUE                 30 N 8TH ST 3RD FL                                                                           TERRE HAUTE      IN     47807
INDIANA DEPT OF REVENUE                 3520 TWO MILE HOUSE RD                                                                       COLUMBUS         IN     47201
INDIANA DEPT OF REVENUE                 3640 N BRIARWOOD LN STE 5                                                                    MUNCIE           IN     47304
INDIANA DEPT OF REVENUE                 414 LANDMARK AVE                                                                             BLOOMINGTON      IN     47403
INDIANA DEPT OF REVENUE                 500 S GREEN RIVER RD                  STE 202, GOODWILL BLDG                                 EVANSVILLE       IN     47715
INDIANA REVENUE DEPARTMENT              GENERAL COUNSEL                       P.O. BOX 7206                                          INDIANAPOLIS     IN     46207-7206   TNICHOLS@DOR.IN.GOV
INDIANA REVENUE DEPARTMENT              P.O. BOX 7226                                                                                INDIANAPOLIS     IN     46207-7226
IOWA DEPARTMENT OF REVENUE              PO BOX 10330                                                                                 DES MOINES       IA     50306
IOWA DEPT OF REVENUE                    ADMINISTRATION                        PO BOX 10460                                           DES MOINES       IA     50306-0460
IOWA DEPT OF REVENUE                    BANKRUPTCY                            PO BOX 10471                                           DES MOINES       IA     50306-0471
IOWA DEPT OF REVENUE                    HOOVER STATE OFFICE BUILDING          1305 E WALNUT                                          DES MOINES       IA     50319
KANSAS DEPARTMENT OF REVENUE            CORPORATE INCOME TAX                  915 SW HARRISON ST                                     TOPEKA           KS     66612-1588
KANSAS DEPARTMENT OF REVENUE            GENERAL COUNSEL                       P.O. BOX 12005                                         TOPEKA           KS     66601-2005   kdor_tac@ks.gov
KANSAS DEPARTMENT OF REVENUE            PO BOX 643                                                                                   PITTSBURG        KS     66762
KANSAS DEPT OF REVENUE                  915 SW HARRISON ST                                                                           TOPEKA           KS     66612-1588   kdor_tac@ks.gov
KENTUCKY DEPT OF REVENUE                501 HIGH ST                                                                                  FRANKFORT        KY     40601-2103
                                                                                                            LEGAL SUPPORT BRANCH -
KENTUCKY STATE TREASURER                GENERAL COUNSEL                       P.O. BOX 5222                                          FRANKFORT        KY     40602
                                                                                                            BANKRUPTCY
KENTUCKY STATE TREASURER                P.O. BOX 1150                                                                                FRANKFORT        KY     40602-1150
LOUISIANA DEPT OF REVENUE               720 W 20TH ST                                                                                PITTSBURG        KS     66762-2844
LOUISIANA DEPT OF REVENUE               617 N THIRD ST                                                                               BATON ROUGE      LA     70802        FLORENCE.SAENZ@LA.GOV
LOUISIANA DEPT OF REVENUE               PO BOX 201                                                                                   BATON ROUGE      LA     70821
MAINE REVENUE SERVICES                  51 COMMERCE DRIVE                                                                            AUGUSTA          ME     04330
MAINE REVENUE SERVICES                  PO BOX 9107                                                                                  AUGUSTA          ME     04332-9107   corporate.tax@maine.gov
MARYLAND OFFICE OF THE COMPTROLLER      PETER FRANCHOT, COMPTROLLER           80 CALVERT ST                                          ANNAPOLIS        MD     21404-0466   mdcomptroller@comp.state.md.us
MARYLAND OFFICE OF THE COMPTROLLER      PETER FRANCHOT, COMPTROLLER           PO BOX 466                                             ANNAPOLIS        MD     21404-0466   mdcomptroller@comp.state.md.us
MARYLAND SALES AND USE TAX RET          PO BOX 17405                                                                                 BALTIMORE        MD     21297-1405
MASSACHUSETTS DEPT OF REVENUE           DIVISION OF LOCAL SERVICES            100 CAMBRIDGE ST, 6TH FL                               BOSTON           MA     02114-9569
MASSACHUSETTS DEPT OF REVENUE           DIVISION OF LOCAL SERVICES            PO BOX 9569                                            BOSTON           MA     02114-9569
MASSACHUSETTS DEPT. OF REVENUE          GENERAL COUNSEL                       P.O. BOX 9564                 BANKRUPTCY UNIT          BOSTON           MA     02114-9564
MASSACHUSETTS DEPT. OF REVENUE          PO BOX 7065                                                                                  BOSTON           MA     02204-7065
MICHIGAN DEPT OF TREASURY               CUSTOMER CONTACT DIVISION, MBT UNIT   PO BOX 30059                                           LANSING          MI     48909
                                                                                                            COLLECTION/BANKRUPTCY
MICHIGAN DEPT. OF TREASURY              GENERAL COUNSEL                       P.O. BOX 30168                                      LANSING             MI     48909
                                                                                                            UNIT
MICHIGAN DEPT. OF TREASURY              P.O. BOX 30199                                                                            LANSING             MI     48909-7699
MINNESOTA DEPARTMENT OF REVENUE         PO BOX 64649                                                                              SAINT PAUL          MN     55164-0649
MINNESOTA DEPT OF REVENUE               600 N ROBERT ST.                      M/S 4130                                            SAINT PAUL          MN     55164-0622   MDOR.BKYSEC@STATE.MN.US
MINNESOTA DEPT OF REVENUE               720 W 20TH ST                                                                             PITTSBURG           KS     66762-2844
MINNESOTA REVENUE                       GENERAL COUNSEL                       P.O. BOX 64564                COLLECTION DIVISION      ST. PAUL         MN     55164-0564
MINNESOTA REVENUE                       P.O. BOX 64622                                                                               ST. PAUL         MN     55164-0622
MISSISSIPPI STATE TAX COMM              PO BOX 1033                                                                                  JACKSON          MS     39215
MISSISSIPPI STATE TAX COMMISSION        500 CLINTON CTR DR                                                                           CLINTON          MS     39056        BANKRUPTCY@DOR.MS.GOV
MISSISSIPPI STATE TAX COMMISSION        PO BOX 22808                                                                                 JACKSON          MS     39225-2808   BANKRUPTCY@DOR.MS.GOV
                                                                              HARRY S TRUMAN STATE OFFICE
MISSOURI DEPARTMENT OF REVENUE          GENERAL COUNSEL                                                     301 WEST HIGH STREET     JEFFERSON CITY   MO     65101        businesstaxregister@dor.mo.gov
                                                                              BUILDING
MISSOURI DEPARTMENT OF REVENUE          TAXATION DIVISION                     PO BOX 3990                                            JEFFERSON CITY   MO     65105-3390
MISSOURI DEPT OF REVENUE                720 W 20TH ST                                                                                PITTSBURG        KS     66762-2844
MISSOURI DEPT OF REVENUE                HARRY S TRUMAN STATE OFFICE BLDG      301 W HIGH ST, RM 102                                  JEFFERSON CITY   MO     65101        businesstaxregister@dor.mo.gov
MISSOURI DEPT. OF REVENUE               PO BOX 840                                                                                   JEFFERSON CITY   MO     65105-0840
MONTANA DEPT OF REVENUE                 PO BOX 5805                                                                                  HELENA           MT     59604-5805
MONTANA DEPT OF REVENUE                 SAM W MITCHELL BLDG                   125 N ROBERTS, 3RD FL                                  HELENA           MT     59601
N.D. OFFICE OF STATE TAX COMMISSIONER   600 E BLVD AVE                        DEPT 127                                               BISMARCK         ND     58505-0599
NC DEPARTMENT OF REVENUE                P.O. BOX 25000                                                                               RALEIGH          NC     27640
NC DEPARTMENT OF REVENUE                PO BOX 25000                                                                                 RALEIGH          NC     27640
NC DEPARTMENT OF REVENUE                PO BOX 871                                                                                   RALEIGH          NC     27602
NC DEPT OF REVENUE                      793 COUNTRY CLUB ROAD                                                                        ROCKY MOUNT      NC     27804
NEBRASKA DEPT OF REVENUE                200 S SILBER ST                                                                              NORTH PLATTE     NE     69101-4200
NEBRASKA DEPT OF REVENUE                304 N 5TH ST, STE D                                                                          NORFOLK          NE     68701-4091
NEBRASKA DEPT OF REVENUE                505A BROADWAY STE 800                                                                        SCOTTSBLUFF      NE     69361
NEBRASKA DEPT OF REVENUE                NEBRASKA STATE OFFICE BLDG            1313 FARNAM ST STE 100                                 OMAHA            NE     68102-1836
NEBRASKA DEPT OF REVENUE                NEBRASKA STATE OFFICE BUILDING        301 CENTENNIAL MALL S                                  LINCOLN          NE     68508
NEBRASKA DEPT OF REVENUE                PO BOX 94818                                                                                 LINCOLN          NE     68509-4818
NEVADA DEPARTMENT OF REVENUE            BANKRUPTCY SECTION                    555 E WASHINGTON AVE          STE 1300                 LAS VEGAS        NV     89101
NEVADA DEPARTMENT OF TAXATION           555 E WASHINGTON AVE                  STE 1300                                               LAS VEGAS        NV     89101
NEVADA DEPT OF TAXATION                 1550 COLLEGE PKWY                     STE 115                                                CARSON CITY      NV     89706
NEVADA DEPT OF TAXATION                 2550 PASEO VERDE                      STE 180                                                HENDERSON        NV     89074
NEVADA DEPT OF TAXATION                 4600 KIETZKE LANE                     BLDG L                        STE 235                  RENO             NV     89502
                                                                  Case 18-10512-KBO                                Doc 2790                 Filed 09/07/21                      Page 27 of 32


NEVADA DEPT OF TAXATION                             GRANT SAWYER OFFICE BLDG                       555 E WASHINGTON AVE          STE 1300                  LAS VEGAS       NV      89101
NEW HAMPSHIRE DEPT OF REVENUE ADMIN                 109 PLEASANT ST                                                                                        CONCORD         NH      03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN                 PO BOX 457                                                                                             CONCORD         NH      03302-0457
NEW JERSEY DEPT OF THE TREASURY                     DIVISION OF ADMINISTRATION                     PO BOX 311                                              TRENTON         NJ      08625-0211
NEW JERSEY DEPT OF THE TREASURY                     DIVISION OF TAXATION                           PO BOX 002                                              TRENTON         NJ      08625-0002
NEW JERSEY DEPT OF THE TREASURY                     DIVISION OF TAXATION                           BANKRUPTCY SECTION            PO BOX 245                TRENTON         NJ      08695-0245
NEW JERSEY DIVISION OF REVENUE                      P.O. BOX 252                                                                                           TRENTON         NJ      08625-0058
NEW MEXICO TAXATION AND REVENUE                     1100 S ST FRANCIS DRIVE                        PO BOX 630                                              SANTA FE        NM      87504-0630
NEW YORK DEPT. OF FINANCE                           BANKRUPTCY SECTION                             PO BOX 5300                                             ALBANY          NY      12205-0300   Jeffrey.Cymbler@tax.ny.gov; Robert.Cook@tax.ny.gov
NEW YORK DEPT. OF FINANCE                           W.A. HARRIMAN CAMPUS, B8                       RM 700                                                  ALBANY          NY      12227
NEW YORK DEPT. OF FINANCE                           W.A. HARRIMAN CAMPUS, B8                       BLDG 9 RM 449                                           ALBANY          NY      12227
NEW YORK STATE DEPARTMENT OF TAXATION               AND FINANCE                                    BANKRUPTCY SECTION            PO BOX 5300               ALBANY          NY      12205-0300
NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE   BUILDING 9, ROOM 340                                                                                   ALBANY          NY      12227
NJ DIVISION OF TAXATION                             50 BARRACK ST                                                                                          TRENTON         NJ      08608
NORTH CAROLINA DEPARTMENT OF REVENUE                GENERAL COUNSEL                                ATTN: BANKRUPTCY UNIT         P.O. BOX 1168             RALEIGH         NC      27602-1168
NORTH CAROLINA DEPARTMENT OF REVENUE                P.O. BOX 25000                                                                                         RALEIGH         NC      27640-0520
NORTH CAROLINA DEPT OF REVENUE                      501 N WILMINGTON ST                                                                                    RALEIGH         NC      27604
NORTH CAROLINA DEPT OF REVENUE                      PO BOX 643                                                                                             PITTSBURG       KS      66762
NORTH DAKOTA STATE TAX COMM                         600 E BOULEVARD AVE                                                                                    BISMARCK        ND      58505-0601
NYC DEPARTMENT OF FINANCE                           GENERAL COUNSEL                                66 JOHN STREET, ROOM 104                                NEW YORK        NY      10038
NYC DEPARTMENT OF FINANCE                           PO BOX 3644                                                                                            NEW YORK        NY      10008-3644
                                                                                                   COMPLIANCE ADMINISTRATION,
OFFICE OF TAX AND REVENUE                           STEPHANIE JETER, SUPERVISORY REVENUE OFFICER                                 PO BOX 37559              WASHINGTON      DC      20013        Stephanie.Jeter@dc.gov
                                                                                                   COLLECTION DIVISION
OHIO DEPARTMENT OF REVENUE                          30 E BROAD ST                                  22ND FL                                                 COLUMBUS        OH      43215
OHIO DEPARTMENT OF REVENUE                          SARAH OLEARY                                   ATTN: BANKRUPTCY DIVISION     P.O. BOX 530              COLUMBUS        OH      43216-0530
OHIO DEPARTMENT OF TAXATION                         4485 NORTHLAND RIDGE BLVD.                                                                             COLUMBUS        OH      43229
OHIO DEPT OF TAXATION                               30 E BROAD STREET                              22ND FLOOR                                              COLUMBUS        OH      43215
OKLAHOMA TAX COMMISSION                             440 SOUTH HOUSTON                              5TH FLOOR                                               TULSA           OK      74127
OKLAHOMA TAX COMMISSION                             CONNORS BUILDING, CAPITAL COMPLEX              2501 NORTH LINCOLN BLVD                                 OKLAHOMA CITY   OK      73914
OKLAHOMA TAX COMMISSION                             PO BOX 26850                                                                                           OKLAHOMA CITY   OK      73126
OKLAHOMA TAX COMMISSION                             PO BOX 53374                                                                                           OKLAHOMA CITY   OK      73152-3374
OREGON DEPARTMENT OF REVENUE                        GENERAL COUNSEL                                955 CENTER STNE                                         SALEM           OR      97301-2555   corp.help.dor@oregon.gov
OREGON DEPARTMENT OF REVENUE                        P.O. BOX 14780                                                                                         SALEM           OR      97309-0469
OREGON DEPARTMENT OF REVENUE                        PO BOX 14725                                                                                           SALEM           OR      97309-5018
OREGON DEPT OF REVENUE                              955 CENTER ST NE                                                                                       SALEM           OR      97301        questions.dor@oregon.gov
PA DEPARTMENT OF REVENUE                            PO BOX 280946                                                                                          HARRISBURG      PA      17128-0946
PA DEPT OF REVENUE                                  PO BOX 280437                                                                                          HARRISBURG      PA      17128-0437
PENNSYLVANIA DEPARTMENT OF REVENUE                  BUREAU OF BUSINESS TRUST FUND TAXES            EMPLOYER TAX DIVISION         PO BOX 280904             HARRISBURG      PA      17128-0904
PENNSYLVANIA DEPARTMENT OF REVENUE                  BUREAU OF COMPLIANCE                           PO BOX 280947                                           HARRISBURG      PA      17128-0947
PENNSYLVANIA DEPARTMENT OF REVENUE                  PO BOX 280405                                                                                          HARRISBURG      PA      17128-0405
PENNSYLVANIA DEPARTMENT OF REVENUE                  WALNUT ST                                                                                              HARRISBURG      PA      17128
PENNSYLVANIA DEPT OF REVENUE                        P.O. BOX 280425                                                                                        HARRISBURG      PA      17128-0425
RHODE ISLAND DIVISION OF TAXATION                   ONE CAPITOL HILL                                                                                       PROVIDENCE      RI      02908-5800
S.C. DEPT. OF REVENUE                               PO BOX 125                                                                                             COLUMBIA        SC      29214-0213
SC DEPARTMENT OF REVENUE                            720 W 20TH ST                                                                                          PITTSBURG       KS      66762-2844
SOUTH CAROLINA DEPT OF REVENUE                      300A OUTLET POINTE BOULEVARD                                                                           COLUMBIA        SC      29210        Director@dor.sc.gov
SOUTH DAKOTA DEPT OF REVENUE                        445 E CAPITOL AVE                                                                                      PIERRE          SD      57501
STATE OF WASHINGTON DEPT. OF REVENUE                GENERAL COUNSEL                                BANKRUPTCY/CLAIMS UNIT        2101 4TH AVE 1400         SEATTLE         WA      98121-2300
STATE OF WASHINGTON DEPT. OF REVENUE                P.O. BOX 34052                                                                                         SEATTLE         WA      98124-1052
STATE TAX COMMISSION                                PO BOX 23338                                                                                           JACKSON         MS      39225
STATE TAX COMMISSION                                PO BOX 76                                                                                              BOISE           ID      83707
                                                                                                   ANDREW JACKSON STATE OFFICE
TENNESSEE DEPT OF REVENUE                           BANKRUPTCY DIVISION                                                          500 DEADERICK STREET      NASHVILLE       TN      37242
                                                                                                   BLDG
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                P.O.BOX 149348                                                                                         AUSTIN          TX      78714-9348
                                                                                                                                 1711 SAN JACINTO BLVD.,
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                GENERAL COUNSEL                                CENTRAL SERVICES BUILDING                               AUSTIN          TX      78701-1416
                                                                                                                                 SUITE 180
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                LYNDON B JOHNSON STATE OFFICE BLDG             111 E 17TH ST                                           AUSTIN          TX      78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                PO BOX 13528                                   CAPITOL STATION                                         AUSTIN          TX      78711-3528
TREASURER, STATE OF NEW JERSEY                      BANKRUPTCY SECTION                             NJ DIVISION OF TAXATION       PO BOX 245                TRENTON         NJ      08695-0245
TREASURER, STATE OF NEW JERSEY                      NJ DIVISION OF REVENUE                         P.O. BOX 308                                            TRENTON         NJ      08646
UTAH STATE TAX COMMISSION                           TAYPAYER SERVICES DIVISION                     210 NORTH 1950 WEST           SALT LAKE CITY            UT              84134                utilitymail@utah.gov
VERMONT DEPT OF TAXES                               133 STATE ST                                                                                           MONTPELIER      VT      05633-1401
                                                                                                                                 GENERAL LEGAL AND
VIRGINIA DEPARTMENT OF TAXATION                     GENERAL COUNSEL                                1957 WESTMORELAND STREET                                RICHMOND        VA      23230
                                                                                                                                 TECHNICAL SERVICES
VIRGINIA DEPARTMENT OF TAXATION                     PO BOX 2185                                                                                            RICHMOND        VA      23218-2185
VIRGINIA DEPARTMENT OF TAXATION                     PO BOX 26626                                                                                           RICHMOND        VA      23261-6626
VIRGINIA DEPARTMENT OF TAXATION                     PO BOX 27407                                                                                           RICHMOND        VA      23261-7407
VIRGINIA DEPT OF REVENUE                            720 W 2OTH                                                                                             PITTSBURG       KS      66762
VIRGINIA DEPT OF TAXATION                           1957 WESTMORELAND STREET                                                                               RICHMOND        VA      23230
VIRGINIA DEPT OF TAXATION                           PO BOX 1115                                                                                            RICHMOND        VA      23218-1115
VIRGINIA DEPT OF TAXATION                           PO BOX 2185                                                                                            RICHMOND        VA      23218-2815
W.VA. STATE TAX DEPT                                PO BOX 2666                                                                                            CHARLESTON      WV      25330-2666
WASHINGTON STATE                                    DEPARTMENT OF REVENUE                          UNCLAIMED PROPERTY SECTION    PO BOX 47477              OLYMPIA         WA      98504-7477
WASHINGTON STATE DEPT OF REVENUE                    PO BOX 47476                                                                                           OLYMPIA         WA      98504-7476
WASHINGTON STATE DEPT OF REVENUE                    PO BOX 47478                                                                                           OLYMPIA         WA      98504-7478
                                             Case 18-10512-KBO                        Doc 2790        Filed 09/07/21      Page 28 of 32


WEST VIRGINIA STATE TAX DEPT      1001 LEE ST                                                               CHARLESTON   WV   25301
WISCONSIN DEPARTMENT OF REVENUE   GENERAL COUNSEL                        COMPLIANCE BUREAU   PO BOX 8901    MADISON      WI   53708-8901   DORCompliance@wisconsin.gov
WISCONSIN DEPARTMENT OF REVENUE   PO BOX 930208                                                             MILWAUKEE    WI   53293-0208
WISCONSIN DEPT OF REVENUE         2135 RIMROCK RD                                                           MADISON      WI   53713        DORIncome@wisconsin.gov
WISCONSIN DEPT OF REVENUE         PO BOX 8902                                                               MADISON      WI   53708-8902
WYOMING DEPT OF REVENUE           122 WEST 25TH STREET, 2ND FLOOR WEST                                      CHEYENNE     WY   82002-0110   JACK.REHM@WYO.GOV; dor@wyo.gov; dor_taxability@wyo.gov
             Case 18-10512-KBO   Doc 2790   Filed 09/07/21   Page 29 of 32


                                    EXHIBIT B




28565068.1
                 Case 18-10512-KBO       Doc 2790    Filed 09/07/21    Page 30 of 32




                                          SERVICE LIST
                                             Zohar


U.S. Bank National Association                      Zohar III Class B Noteholders
214 N. Tryon Street, 26th Floor                     Patriarch Stakeholders
Charlotte, NC 28202                                 c/o Lynn Tilton
First Class Mail                                    Patriarch Partners, LLC
                                                    71 Broadway
                                                    Lobby 2B #249
                                                    New York, NY 10006
                                                    First Class Mail

MBIA, Inc.                                          Zohar I A-3 Noteholders
1 Manhattanville Road #301                          Patriarch Stakeholders
Purchase, NY 10577                                  c/o Lynn Tilton
First Class Mail                                    Patriarch Partners, LLC
                                                    71 Broadway
                                                    Lobby 2B #249
                                                    New York, NY 10006
                                                    First Class Mail

Alston & Bird, LLP                                  Alvarez & Marsal
90 Park Avenue                                      Zohar Management LLC
New York, NY 10016                                  600 Madison Avenue
First Class Mail                                    New York, NY 10022
                                                    First Class Mail

Barris, Scott, Denn & Driker, P.L.L.C.              Blank Rome, LLP
333 W Fort Street, Suite 1200                       1271 Avenue of the Americas
Detroit, MI 48226                                   New York, NY 10020
First Class Mail                                    First Class Mail

Fund Fiduciary Partners                             Maples Group
10 Market Street #769                               F/D/B/A Maples & Calder
Camana Bay                                          Ugland House
Grand Cayman, KY1-9006                              South Church Street
Cayman Islands                                      P.O. Box 309
International Mail                                  Grand Cayman KY1-1104
                                                    Cayman Islands
                                                    International Mail
                 Case 18-10512-KBO       Doc 2790    Filed 09/07/21    Page 31 of 32




Morris, Nichols, Arsht & Tunnell LLP                Natixis CIB Americas Headquarters
1201 North Market Street, 16th Floor                F/D/B/A Natixis Financial Products, Inc.
P.O. Box 1347                                       Attn: Yazmin Vasconez
Wilmington, DE 19899                                1251 Avenue of the Americas
Hand Delivery                                       New York, NY 10020
                                                    First Class Mail

Osborn Maledon, P.A.                                Patriarch Partners XV, LLC
2929 N. Central Ave                                 Patriarch Stakeholders
Phoenix, AZ 85012                                   c/o Lynn Tilton
First Class Mail                                    Patriarch Partners, LLC
                                                    71 Broadway
                                                    Lobby 2B #249
                                                    New York, NY 10006
                                                    First Class Mail

Shearman & Sterling, LLP                            Zohar III Class B Noteholders
599 Lexington Avenue                                Patriarch Stakeholders
New York, NY 10022                                  c/o Lynn Tilton
First Class Mail                                    Patriarch Partners, LLC
                                                    71 Broadway
                                                    Lobby 2B #249
                                                    New York, NY 10006
                                                    First Class Mail

Cohen & Gresser, LLP                                Patriarch Partners XIV, LLC
800 Third Avenue                                    Patriarch Stakeholders
New York, NY 10022                                  c/o Lynn Tilton
First Class Mail                                    Patriarch Partners, LLC
                                                    71 Broadway
                                                    Lobby 2B #249
                                                    New York, NY 10006
                                                    First Class Mail

Quinn Emanuel Urquhart & Sullivan, LLP              Schlam Stone & Dolan, LLP
51 Madison Avenue, 22nd Floor                       26 Broadway
New York, NY 10010                                  New York, NY 10004
First Class Mail                                    First Class Mail
                 Case 18-10512-KBO   Doc 2790    Filed 09/07/21    Page 32 of 32




Zohar II Class B Noteholders
Patriarch Stakeholders
c/o Lynn Tilton
Patriarch Partners, LLC
71 Broadway
Lobby 2B #249
New York, NY 10006
First Class Mail

Cadwalader, Wickersham & Taft, LLP              Capital Market Risk Advisors, Inc.
200 Liberty Street                              767 Third Avenue, 8th Floor
New York, NY 10281                              New York, NY 10017
First Class Mail                                First Class Mail

Gary Neems                                      Mayer Brown
c/o ARK Invest                                  c/o Alvarez & Marsal
Callidus Capital Management LLC                 Zohar Management LLC
520 Madison Avenue, 27th Floor                  600 Madison Avenue
New York, NY 10022                              New York, NY 10022
First Class Mail                                First Class Mail


Patriarch Partners VIII, LLC                    Zohar I Class B Noteholders
Patriarch Stakeholders                          Patriarch Stakeholders
c/o Lynn Tilton                                 c/o Lynn Tilton
Patriarch Partners, LLC                         Patriarch Partners, LLC
71 Broadway                                     71 Broadway
Lobby 2B #249                                   Lobby 2B #249
New York, NY 10006                              New York, NY 10006
First Class Mail                                First Class Mail
